DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the element(s) to support “a film flow path”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (USPN 4,521,903).
With respect to claim 1, Braun discloses an X-ray tube, comprising: an electron-beam emitting unit configured to emit an electron beam (33); a target (34) having a first surface (34a) against which the electron beam collides and a second surface on a side opposite to the first surface; a solid heat diffusion member (34b & 34d) fixed onto the second surface of the target; and a flow-path forming member (36), which is arranged on a side of the solid heat diffusion member, the side being opposite to the target, and that is configured to define a film flow path (60) in which a cooling fluid forms a film flow, wherein a protruding portion protruding toward the side of the solid heat diffusion member, which is opposite to the target, is formed to fall within a region including a heat generation center at which the electron beam collides against the target to generate heat when viewed in a direction of emission of the electron beam, and wherein the film flow path has a shape extending along at least a part of a surface of the protruding portion.
With respect to claim 3, Braun discloses wherein the film flow path has such a shape that a flow path sectional area is minimized at a predetermined distance from the heat generation center when viewed in the direction of emission of the electron beam (Braun discloses (column 5, lines 26+) that the annulus 39 becomes narrower as it progresses downstream towards the target base 34c).
With respect to claim 4, Braun discloses wherein the protruding portion has one of a spherical-head shape and a pointed-head shape (Fig. 2).
With respect to claim 5, Braun discloses an introduction pipe portion (37), which is configured to introduce the cooling fluid into the film flow path, and is arranged such that a center axis of the introduction pipe portion and a center axis of the protruding portion are aligned.
With respect to claim 6, Braun discloses wherein the film flow path has an inflow port (37) and an outflow port (41) for the cooling fluid, and has a circular annular shape that surrounds the protruding portion.
With respect to claim 7, Braun discloses wherein the inflow port (37) and the outflow port (41) are located on opposite sides of the film flow path with respect to the protruding portion located therebetween.
With respect to claim 8, Braun discloses wherein the film flow path has a separation wall (36) configured to separate different flows of the cooling fluid from each other at a position of the outflow port (41).
With respect to claim 9, Braun discloses wherein the film flow path (60) has one of an oval shape and an elliptical shape, each having a long axis extending in a longitudinal direction of a heat generating region that generates heat as a result of collision of the electron beam (33) against the target (34a) when viewed in the direction of emission of the electron beam.
With respect to claim 11, Braun discloses an X-ray analysis apparatus, comprising the X-ray tube of claim 1 (column 1, lines 5-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (USPN 4,521,903) as applied to claim 1 above.
With respect to claims 2 and 12, Braun does not specifically disclose wherein the film flow path (60) has such a shape that an average flow velocity of the cooling fluid at a predetermined distance from the heat generation center is larger than an average flow velocity of the cooling fluid at the heat generation center when viewed in the direction of emission of the electron beam.  However, this would be the situation in embodiments when the electron beams of Braun are directed exclusively to the cylindrical extension area (34b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made that Braun has the film flow path (60) having such a shape that an average flow velocity of the cooling fluid at a predetermined distance from the heat generation center is larger than an average flow velocity of the cooling fluid at the heat generation center when viewed in the direction of emission of the electron beam, when the electron beams are directed to the cylindrical extension area (34b), depending on the specific application being done.  Also note that Braun discloses (column 5, lines 26+) that the annulus 39 becomes narrower as it progresses downstream towards the target base 34c.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Braun (USPN 4,521,903) as applied to claim 1 above, and further in view of Miller (USPN 6,580,780 B1).
With respect to claim 10, Braun does not specifically disclose wherein the flow-path forming member has rectifier fins arranged along a direction of flow of the cooling fluid.  Miller discloses a plurality of extended surfaces, preferably cooling fins (column 7, lines 57+ & Fig. 3 - 408), used to increase heat transfer, and that various alternatives are achievable to suit various applications.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Braun to have the flow-path forming member have rectifier fins arranged along a direction of flow of the cooling fluid, to increase heat transfer, as taught by Miller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Iversen (USPN 4,455,504) discloses liquid cooled anode x-ray tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 8, 2022